Citation Nr: 0103699	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  93-04 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for multiple sclerosis.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a cerebral concussion with headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from January 1967 to December 
1979 and from March 1984 to May 1991.  He had one month and 
seven days of active service between February 1982 and March 
1984.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1991 rating decision of the 
Indianapolis, Indiana, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO awarded service connection for 
multiple sclerosis with migraine headaches and assigned a 30 
percent rating, effective May 31, 1991.  The RO denied 
entitlement to a rating in excess of 10 percent for residuals 
of a cerebral concussion.  The veteran had originally been 
granted service connection for residuals of a cerebral 
concussion and a 10 percent rating in an unappealed July 1983 
rating decision.  The veteran subsequently moved to Arizona 
and the claims folder was relocated to the Phoenix, Arizona, 
RO.  

In his August 1991 Notice of Disagreement the veteran raised 
a claim for a separate rating manifested by migraine 
headaches.  In a November 1991 rating decision the RO denied 
entitlement to a separate rating for migraine headaches.  A 
February 1993 rating decision implemented an April 1992 
rating decision that associated the veteran's headaches to 
service-connected residuals of cerebral concussion.  In the 
January 1995 remand decision, the Board listed this issue as 
entitlement to service connection for headaches as 
proximately due to, or the result of, a service-connected 
disability.  

Following receipt of additional evidence the RO 
recharacterized the issues as entitlement to an increased 
rating for multiple sclerosis and entitlement to an increased 
rating for residuals of a cerebral concussion with headaches 
in a February 1999 rating decision.  In a written, signed 
statement received later that month, the veteran clarified 
that these were the two issues on appeal.  See 38 C.F.R. 
§ 20.204 (2000).  

In the February 1999 rating decision the RO denied 
entitlement to a total disability rating based on individual 
unemployability due to his service-connected disabilities.  
The RO notified the veteran of that decision by letter dated 
February 12, 1999; the veteran did not appeal.  See 38 C.F.R. 
§§ 20.200, 20.302 (2000).  

In a rating decision dated in September 1999 the RO denied 
entitlement to service connection for headaches, migraine or 
otherwise, as proximately due to or the result of a service-
connected disability.  The RO denied this claim as not well 
grounded.  In October 1999 the Hearing Officer confirmed and 
continued that decision.  The RO notified the veteran of that 
decision in a Supplemental Statement of the Case issued on 
October 5, 1999.  The Board notes that the veteran is already 
service-connected for headaches as part of his service-
connected disability and analysis of his disability ratings 
will include evaluation of his headache symptoms.  In any 
event, consideration of a separate rating must be addressed 
in light of Esteban v. Brown, 6 Vet. App. 259 (1994) (the 
critical element in assigning separate ratings resulting from 
an injury is that none of the symptomatology for any one of 
the disorders is duplicative of or overlapping with the 
symptomatology of other disorders).   


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines VA obligations with respect to the 
duty to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As part of the assistance provided above, the Secretary shall 
make reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C.A. § 5103A(b)).

In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).  

The Board remanded this case to the RO in January 1995 in 
order to obtain a detailed account of all manifestations of 
multiple sclerosis and residuals of cerebral concussion.  The 
Board stated that the claims folder was to be reviewed by the 
examiner in conjunction with each examination.  

The veteran underwent a VA neuropsychology examination in 
August 1998.  Initially, the Board notes that the examiner 
did not certify review of the claims folder.  The examiner 
noted that the examination was being performed because of 
decreasing memory.  Although the examiner indicated that the 
test results were not a valid measure of the veteran's 
cognitive abilities, the examiner did not indicate whether 
there was any cognitive impairment and whether such is 
attributable to the multiple sclerosis or the residuals of 
the cerebral concussion.  The examiner only indicated that 
the veteran's cognitive abilities were likely to be average.  

The Board requested an ophthalmology examination to assess 
the nature and extent of the service-connected multiple 
sclerosis and residuals of cerebral concussion.  The 
examiner's impression was "[r]ight hypertropia, amblyopia, 
exanopsia left eye.  Rotary and horizontal nystagmus."  
There is no opinion regarding the etiology of these findings 
or their severity.  

The Board also requested a neurology examination.  This was 
performed in November 1998.  The Board specifically requested 
the examiner to review the October 1991 psychometric testing 
and express an opinion as to whether there was any 
intellectual impairment and whether any impairment is due to 
the service-connected multiple sclerosis or the service-
connected residuals of brain concussion.  In the report the 
examiner states that the 1991 psychometric test results could 
not be located in the claims folder.  The Board notes that 
these test results are contained in the claims folder.  The 
examiner also stated that the Magnetic Resonance Imaging 
(MRI) results from 1991 could not be located in the claims 
folder.  It is unclear whether the examiner is referring to 
VA, private, or service department records.  

The Board also notes that some of the findings reported 
during the November 1998 neurology examination are not 
consistent with the other examination findings.  For example, 
the ophthalmologist determined that there was no sign of 
optic atrophy, whereas, this examiner stated that there was 
optic pallor on examination that might represent optic 
atrophy of the left eye.  The examination report also shows 
that the examiner referred the veteran to neuropsychology for 
formal cognitive and memory evaluation.  The report shows 
that the testing was performed but these records were not 
obtained.  

At his personal hearing conducted subsequent to the 1998 VA 
examinations, the veteran testified that his service-
connected disabilities have materially increased in severity.  
Transcript, (June 1999).  The veteran also testified that his 
treating neurologist has rendered a favorable opinion in 
support of his claim for increased benefits, which is 
opposite to the VA examiner's 1998 findings.  Tr., pp. 11-12.  
Although the veteran indicated that he would submit this 
evidence, the claims folder does not show that the veteran 
submitted this evidence or that the RO attempted to obtain 
this evidence.  

Accordingly, the case is remanded to the RO for the 
following:  

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, who 
may possess additional records pertinent 
to his claims.  In particular, it is 
unclear whether there are outstanding MRI 
results from 1991.  There is also recent 
medical evidence from the veteran's 
treating neurologist that has not been 
obtained.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  This should include 
the formal VA cognitive and memory 
evaluation performed in or about December 
1998.  All information which is not 
duplicative of evidence already received 
should be associated with the claims 
file.  

2.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  

3.  The veteran should be scheduled for 
VA neurology, ophthalmology and 
neuropsychology examinations by 
appropriate specialists to ascertain the 
nature, etiology and severity of all 
complained of symptoms, as well as all 
impairment that is attributable to 
multiple sclerosis and the residuals of a 
cerebral concussion.  This should include 
a discussion of the veteran's headaches, 
visual impairments, cognitive or other 
psychological impairment, and neurologic 
deficits.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by each examiner in 
conjunction with the examination and the 
examination report must be annotated in 
this regard.  

Any further indicated special studies 
should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Does the veteran have multiple 
sclerosis, and if so, what has been 
its nature and severity from 1991 to 
the present?  The examiners should 
specifically rule in or rule out all 
symptoms, complaints, or physical or 
psychological findings that are 
associated with or not associated with 
the service-connected disability.  

(b) What are the residuals of the cerebral 
concussion and the severity of any 
such residuals such as headaches?  If 
the residuals are purely subjective in 
nature this should be so stated.  The 
examiners should specifically rule in 
or rule out all symptoms, complaints, 
or physical or psychological findings 
that are associated with or not 
associated with the service-connected 
disability.

Any opinions expressed must be 
accompanied by a complete rationale.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, and if they 
are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

6.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issues on appeal.  The RO should 
specifically consider the cases of 
Esteban v. Brown, 
6 Vet. App. 259 (1994); Karnas v. 
Derwinski, 
1 Vet. App. 308, 311 (1991) (where a law 
or regulation changes after the claim has 
been filed or reopened before 
administrative or judicial process has 
been concluded, the version most 
favorable to the veteran applies unless 
Congress provided otherwise or permitted 
the VA Secretary to do otherwise and the 
Secretary did so); and Fenderson v. West, 
12 Vet. App. 119 (1999), as applicable.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable cases and 
criteria pertinent to the veteran's claim, including 
38 C.F.R. § 4.124a, Diagnostic Code 8045, if applicable.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

